UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7804



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CARLOS ENRIQUEZ HERNANDEZ,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
District Judge. (CR-95-262; CA-03-484)


Submitted:   May 7, 2004                      Decided:   May 24, 2004


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carlos Enriquez Hernandez, Appellant Pro Se. Anna Mills Wagoner,
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Carlos Enriquez Hernandez appeals the district court’s

order denying his motion to modify his term of imprisonment.*                 We

have reviewed the record and find no reversible error.                  As the

district court held, Amendment 640 to the Sentencing Guidelines is

a substantive amendment, which cannot be retroactively applied

absent express authorization in U.S.S.G. § 1B1.10(c).                  See U.S.

Sentencing Guidelines Manual § 1B1.10(a) (2002); United States v.

Hernandez, No. CR-95-262 (M.D.N.C. Oct. 28, 2003).               Amendment 640

is not listed in § 1B1.10(c).         Accordingly, we affirm the judgment

of the district court.        We dispense with oral argument because the

facts    and    legal   contentions   are     adequately   presented    in   the

materials      before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




     *
      Hernandez   correctly  argues   that   a   certificate   of
appealability is not required for review of the district court’s
denial of his motion to modify his term of imprisonment under 18
U.S.C. § 3582(c)(2) (2000). See 28 U.S.C. § 2253(c)(1)(B) (2000).

                                      - 2 -